C. A. 6th Cir. [Certiorari granted, 510 U. S. 1162.] Motion of the Solicitor General to vacate and remand granted. Judgment vacated as moot, and case remanded to the Court of Appeals with instructions to remand the case to the National Labor Relations Board to vacate the Board’s order in case No. 8-CA-24277 and to vacate the certification of the Union on which that order was based. See United States v. Munsingwear, Inc., 340 U. S. 36, 39-40 (1950); A. L. Mechling Barge Lines, Inc. v. United States, 368 U. S. 324, 329-331 (1961); Board of Governors, FRS v. Security Bancorp, 454 U. S. 1118 (1981).